DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “the first step places the stator terminal (16u, v, w) on the conducting terminal block (38u, v, w) in such a state that clamping of the 20stator terminal by the conducting terminal block and the terminal holding member (26u, v, w) is released, before supplying electricity to and heating the stator coil (14) via the stator terminal in the state that the stator terminal is clamped, and moves the conducting terminal block either upward or downward, 25such that position of the stator terminal becomes within a predetermined range ([0043]-[0044])” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Kikoyawa et al. (JP 2002-343528 A) discloses a method of clamping stator terminals (2, 3) with a movable electrode (5), fixed electrode (6) and a fixing jig (10) to attach the terminals, but fails to discloses a method of positioning the stator terminals by clamping between conducting terminal blocks and terminal holding members within a predetermined range.
Kimura et al. (US 2016/0165879) discloses a method of impregnating stator coils (Sc) with varnish (99) by heating the stator coils and applying the varnish to stator coil ends (91, 92), but fails to disclose a method of positioning the stator terminals by clamping between conducting terminal blocks and terminal holding members within a predetermined range.
Ashino et al. (WO 2009/142129 A1) discloses a method of applying sealants (28a, b, 30, 32) to stator coil ends (18), wherein heat is applied to the stator coil through electrodes (136a-c) to heat the sealant, but fails to disclose a method of positioning the stator terminals by clamping between conducting terminal blocks and terminal holding members within a predetermined range.
Masugi et al. (US 2016/0190891) discloses a method of applying insulating layer (54) onto stator coil end (15) by heating the stator coil end and immersing the stator coil end into powder resin or epoxy resin, but fails to disclose a method of positioning the stator terminals by clamping between conducting terminal blocks and terminal holding members within a predetermined range.
Hori et al. (JP 2016-197972 A) discloses a method of applying resin (212C) to stator coil ends (12B) with a terminal block (232) and a terminal mold (214), wherein current is supplied to the stator coil ends through terminal (12C) to heat to cure the resin within the terminal mold, but fails to disclose a method of positioning the stator terminals by clamping between conducting terminal blocks and terminal holding members within a predetermined range.
Claims 2-3 are allowable for depending upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834        

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834